Name: Commission Regulation (EC) No 960/98 of 7 May 1998 amending for the fourth time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must
 Type: Regulation
 Subject Matter: America;  trade;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31998R0960Commission Regulation (EC) No 960/98 of 7 May 1998 amending for the fourth time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must Official Journal L 135 , 08/05/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 960/98 of 7 May 1998 amending for the fourth time Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape mustTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 2087/97 (2), and in particular Article 70(8) thereof,Whereas, pursuant to Article 4(2)(c) of Council Regulation (EEC) No 2390/89 of 24 July 1989 laying down general rules for the import of wines, grape juice and grape must (3), as last amended by Regulation (EC) No 2611/97 (4), wine or grape juice in labelled containers of not more than five litres fitted with a non-reusable closing device imported into the Community from third countries in total annual quantities of less than 1 000 hectolitres is exempt from the requirement regarding the certificate and analysis report; whereas the third countries benefiting from this exemption for exports to the Community are listed in Annex V to Commission Regulation (EEC) No 3590/85 on the certificate and analysis report required for the importation of wine, grape juice and grape must (5), as last amended by Regulation (EC) No 1648/96 (6); whereas Bolivia has asked the Commission that it be granted this exemption, declaring that it will comply with the relevant conditions; whereas, this third country should therefore be added to the list given in Annex V to the abovementioned Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine,HAS ADOPTED THIS REGULATION:Article 1 The following third country is hereby added to Annex V to Regulation (EEC) No 3590/85:'- Bolivia`.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 84, 27. 3. 1987, p. 1.(2) OJ L 292, 25. 10. 1997, p. 1.(3) OJ L 232, 9. 8. 1989, p. 7.(4) OJ L 353, 24. 12. 1997, p. 1.(5) OJ L 343, 20. 12. 1985, p. 20.(6) OJ L 207, 17. 8. 1996, p. 7.